Citation Nr: 1308998	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from December 1984 to December 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2012, the Veteran presented testimony relevant to his appeal at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A transcript of the hearing is associated with the record.  

The issues of service connection for the right knee, left ankle, and left shoulder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that further development is necessary for the Veteran's left knee service connection claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

The Veteran, in written statements and in testimony before Board, asserts that he currently suffers from a left knee disability manifested by pain, decreased motion, instability, and a grinding sensation, that is related to active service.  The Veteran has reported on onset of left knee symptoms around 1995 and attributes his disability to a variety of causes in service, to include injuries sustained during physical training, while playing intramural sports, and as a result of being struck by a vehicle while riding a bicycle.

Service treatment records show that the Veteran was involved in an accident in May 1989 during which he struck a vehicle while riding a bicycle.  He flipped over the hood of the car and landed on his left shoulder.  It was noted that the Veteran had no other symptoms or complaints other than those related to his left shoulder.  Thereafter, the Veteran sought treatment on at least two occasions for left knee problems.  In April 1995, the Veteran reported a two to three week history of knee pain following possible hyperextension while playing sports.  Objective examination at that time was within normal limits, and left knee bursitis was diagnosed.  In September 2000, the Veteran complained of left knee pain and locking for one week.  He specifically reported pain around and below the knee cap, especially when getting up from a sitting position.  He also reported possible mild swelling.  Physical examination was positive for tenderness to palpation with pressure on/below the patella, but was otherwise within normal limits.  Patellofemoral pain syndrome was diagnosed.  Two days later, during the Veteran's September 2000 separation examination, it was noted that the Veteran experienced periodic left knee pain and that his left knee was tender and sore.  However, clinical evaluation of the lower extremities at that time revealed no abnormalities.

Post service VA treatment records show that during a September 2008 Gulf War examination, the Veteran reported bilateral knee pain with an onset in 1995, with the left knee worse than the right.  He also reported daily stiffness, a grinding sensation in the left knee, and occasional instability in the left knee for which he had a brace.  Similarly, upon establishing VA care in March 2009, the Veteran reported a history of left knee pain since April 1995.  In June 2009, it was noted that the Veteran had bilateral knee pain that was worse with ambulation and heavy lifting.  The Veteran denied morning stiffness.  It was also noted that the Veteran had a history of working construction.  Physical examination revealed full range of motion and no tenderness to palpation of the knee joint lines or synovitis.  There was minimal crepitus, bilaterally.  Given the Veteran's history, it was thought that he had osteoarthritis.  However, imaging of the left knee in June 2009 was normal. 
   
The Veteran was afforded a VA examination in January 2012 to evaluate his left knee disability.  Parenthetically, the Board observes that while the examiner initially noted that the purpose of the examination was to evaluate the right knee, subsequent findings and the examiner's opinion specifically reference the left knee.  The examiner noted prior diagnoses of bilateral knee strain between 1989 and 1995, a left ankle strain in 1977, and patellofemoral pain syndrome in 2000.  In recording the Veteran's medical history, the examiner noted the left knee complaints in 1995 and 2000 documented in the service treatment records, and the normal findings on imaging in 2009.

Physical examination of the left knee revealed normal extension and decreased knee flexion, with additional limitation following repetitive use testing.  The examiner further noted pain on movement, disturbance of locomotion, and tenderness or pain to palpation for joint line or soft tissues.  Joint stability testing was normal, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had no history of shin splints.

Regarding diagnostic testing, the examiner noted that imaging studies of the knee had been performed.  However, while the examiner noted that x-rays did not show evidence of patellar subluxation, she did not indicate on the examination report whether degenerative or traumatic arthritis was documented by imaging.  The associated imaging report notes the presence of mild narrowing of the lateral facet patellofemoral articulation with a small lateral patellar osteophyte, and mild enthesopathy of the superior pole of the patella.  The examiner found that the radiologic findings were due to the relative shortening of the ilitiobial band (ITB) affecting the tilt and position of the patella.

Based on the foregoing, the examiner found that the Veteran's left knee condition is less likely than not incurred in or caused  by the Veteran's service.  In support of that opinion, the examiner noted that the Veteran's pain in service was due to patellofemoral pain syndrome or hyperextension, and his current medial proximal tibial pain is in a different location that the pain documented in service.  The examiner further found that the Veteran's current knee condition is due to a tight gastroc and Achilles and limited motion of the left ankle.  The examiner also noted that the evolution of the patellar osteophyte is due to the shortening of the ITB and not due to in-service injury. 

The Board finds that the foregoing examination report is insufficient for rating purposes as it is not adequately supported by rationale.  Initially, the examiner's negative opinion is predicated on the fact that the Veteran's pain in service is in a different location than his current proximal medial tibia pain, without further explanation, and does not account for other knee symptoms documented in the record, including locking, grinding, popping, crepitus, and limitation of motion.  Furthermore, while the examiner indicated that the evolution of the patellar osteophyte is not due to in-service injury, she did not indicate whether the Veteran's left knee patellar symptoms documented in September 2000 during service were initial manifestations of his current patellar findings.  In this regard, the Veteran complained of patellar pain in September 2000, and the January 2012 radiologic findings all related to the patella.  The examination report tends to suggest some connection between the Veteran's left knee condition and service, contrary to the examiner's stated opinion.  Accordingly, the Board finds that the January 2012 opinion is not adequate supported and a remand is necessary for a new opinion to determine the nature and etiology of any left knee disability.

Next it appears that there are outstanding records pertinent to the Veteran's claim.  During his October 2008 Gulf War examination, the Veteran reported undergoing a physical in May 2008 with his community provider.  Additionally, October 2008 correspondence from VA to the Veteran notes the Veteran's report that, until recently, he had been receiving private treatment for, among other conditions, knee problems.  An unrelated January 2009 VA examination report notes that the Veteran receives healthcare and medications from the Air Force Academy in Colorado Springs.  The Veteran also testified during his August 2012 Board hearing that he received private treatment for his left knee while working temporarily in Washington, D.C.  However, no private treatment records have yet been associated with the Veteran's physical or electronic claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his knee disability, those records should be obtained on remand.  

Finally, although substantial service treatment have already been associated with the claims file, the Board finds that further efforts should be made to ensure that the Veteran's complete service treatment records are of record.  In this regard, on his initial application for benefits, the Veteran reported left knee treatment in September 1989 at the Marine Corps Air Station (MCAS) in Kaneohe Bay, Hawaii.  During his August 2012 Board hearing, the Veteran further testified that he received cortisone injections in his left knee on three occasions in service.  He recalled receiving the injections while stationed in Memphis, Tennessee; Pensacola, Florida; and at Camp Pendleton in California.  However, available service treatment records do not show left knee treatment in September 1989, or treatment involving cortisone injections in the left knee.  As those records are considered pertinent to the Veteran's current claim, remand is necessary so that efforts may be made to obtain and associate them.  

Development and readjudication upon remand should reflect consideration of all lay and medical evidence of record.  In this regard, the Veteran, as a lay person, is competent to testify as to a lack of observable symptoms prior to service, continuous symptoms after service, and receipt of treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  The absence of such records may, however, be weighed with the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center or any other appropriate agency or facility to obtain any outstanding service treatment records associated with the Veteran's periods of active duty from July 1979 to July 1983, and December 1984 to December 2000, to specifically include records pertaining to left knee treatment in September 1989 received at the MCAS Kaneohe, Hawaii, and records pertaining to cortisone injections administered in Pensacola, Florida; Memphis, Tennessee; and at Camp Pendleton.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Request the Veteran to identify any outstanding treatment records pertaining to his left knee, and to complete an authorization and release (VA Form 21-4142) for any non-VA records.  Thereafter, request copies of any identified, outstanding records for which the necessary authorization is received, specifically to include any records relating to left knee treatment received from his community provider between 2000 and 2008; from the provider who treated him while he was working in Washington, D.C; and any left knee treatment received at the Air Force Academy Hospital.  All requests and all responses should be documented, and all records received should be associated with the claims file.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If any such records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, the attempts made to obtain them, and allowed an opportunity to provide the records.

3.  After completing the above-described development, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any left knee disability.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following, as appropriate:

(a)  Identify any current left knee disability, including but not limited to arthritis.  

(b)  For each diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred in or aggravated by military service?  In particular, is there any relation between any current radiographic left knee patellar findings and the complaints of left knee patellofemoral pain documented in September 2000? 

 (c)  In responding to each of the above questions, a complete rationale must be provided for any opinion offered.  The examiner should consider all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered. 

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  All raised theories should be considered for service connection.

5.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claim file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


